Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The amendment filed on 01/27/2021, responding to the Office action mailed on 11/13/2020 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1, 2 and 4-20.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 9, 11-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Usami et al. (US 20150372102 A1; hereinafter “Usami”).

In re Claim 1, Usami discloses a semiconductor structure SD (fig. 13) for reducing parasitic capacitance (¶ 0006, 0009), the semiconductor structure SD comprising:
a source region (SOC, LDD) and a drain region DRN disposed within a substrate SUB (¶ 0044-0045, 0081);
spacers SP disposed in direct contact with sidewalls of a gate structure (GI, GE) (¶ 0051);
a metallic conductive material (SLD1, CT) (¶ 0069-0070; silicide layer SLD1 is formed from nickel metal film and contact CT is formed of tungsten. Therefore, contact CT along with the silicide layer SLD1 has been reasonably interpreted as a metallic conductive material) (note: Applicant discloses “The conducting material 36 can be referred to as a metal fill. The metal fill 36 can be, e.g., tungsten (W) or cobalt (Co) with silicide metal liner” in para [0057] of the US PGPUB of the instant application) disposed in direct contact with top surfaces of the source SOC and drain regions DRN; and
a dielectric material DL1 (¶ 0046) disposed on opposed ends of the metallic conductive material (SLD1, CT) such that air gap spacers AG are created between the gate structure (GI, GE) and the metallic conductive material (SLD1, CT) (¶ 0056), the air gap spacers AG disposed, in their entirety, directly above a topmost surface of the source/drain regions (SOC, DRN) such that the dielectric material DL1 completely surrounds the air gap spacers AG to define an outline of the air gap spacers AG (¶ 0056; “The air gap AG is formed in the insulating layer DL1 and is a hollow within the insulating layer DL1. In other words, any inner wall part of the air gap AG is covered by the insulating layer DL1”).

In re Claim 2, Usami discloses the semiconductor structure of claim 1 (fig. 13), wherein each of the air gap spacers AG extends along a length of the metallic conductive material (SLD1, CT).

In re Claim 4, Usami discloses the semiconductor structure of claim 1 (fig. 13), wherein the air gap spacers AG are surrounded only by a single material DL1.

In re Claim 5, Usami discloses the semiconductor structure of claim 4 (fig. 13), wherein the single material DL1 is an oxide (e.g., a carbon doped silicon oxide) (¶ 0053; “the insulating layer DL1 is formed of low-k material (e.g., SiCOH)”).

In re Claim 6, Usami discloses the semiconductor structure of claim 1 (fig. 13), wherein the spacers SP directly contact the source and drain regions (the source and drain regions are interpreted as layers including diffusion layers DIF and the Lightly-doped Drain LDD).

In re Claim 8, Usami discloses the semiconductor structure of claim 1 (fig. 13), wherein the air gap spacers AG are vertically aligned with the source and drain regions (SOC, DRN).

In re Claim 9, Usami discloses the semiconductor structure of claim 1 (fig. 13), wherein the metallic conductive material (SLD1, CT) includes tungsten (W) (¶ 0070).

In re Claim 11, Usami discloses a semiconductor structure SD (fig. 12) for reducing parasitic capacitance (¶ 0006, 0009), the semiconductor structure SD comprising:
a source region (SOC, LDD) and a drain region DRN disposed within a substrate SUB (¶ 0044-0045, 0081);
a dielectric liner (EST1, SP) (¶ 0046, 0051) disposed in direct contact with sidewalls of a gate structure (GI, GE);
a metallic conductive material (SLD1, CT) (¶ 0069-0070; silicide layer SLD1 is formed from nickel metal film and contact CT is formed of tungsten. Therefore, contact CT along with the silicide layer SLD1 has been reasonably interpreted as a metallic conductive material) (note: Applicant discloses “The conducting material 36 can be referred to as a metal fill. The metal fill 36 can be, e.g., tungsten (W) or cobalt (Co) with silicide metal liner” in para [0057] of the US PGPUB of the instant application) disposed in direct contact with top surfaces of the source SOC and drain regions DRN; and
a dielectric material DL1 (¶ 0046) disposed on opposed ends of the metallic conductive material (SLD1, CT) such that air gap spacers AG are created between the gate structure (GI, GE) and the metallic conductive material (SLD1, CT) (¶ 0056), the air gap spacers AG disposed, in their entirety, directly above a topmost surface of the source/drain regions (SOC, DRN) such that the dielectric material DL1 completely surrounds the air gap spacers AG to define an outline of the air gap spacers AG (¶ 0056; “The air gap AG is formed in the insulating layer DL1 and is a hollow within the insulating layer DL1. In other words, any inner wall part of the air gap AG is covered by the insulating layer DL1”).

In re Claim 12, Usami discloses the semiconductor structure SD of claim 11 (fig. 12), wherein the dielectric liner (EST1, SP) directly contacts the source and drain regions (SOC, DRN).

In re Claim 13, Usami discloses the semiconductor structure SD of claim 11 (fig. 12), wherein the dielectric liner (EST1, SP) directly contacts the metallic conductive material (SLD1, CT).

In re Claim 14, Usami discloses the semiconductor structure SD of claim 11 (fig. 12), wherein the dielectric liner (EST1, SP) directly contacts the dielectric material DL1.

In re Claim 15, Usami discloses the semiconductor structure SD of claim 11 (fig. 12), wherein the dielectric liner (EST1, SP) includes silicon nitride (SiN) (¶ 0046).

In re Claim 17, Usami discloses the semiconductor structure SD of claim 11 (fig. 12), wherein the air gap spacers AG are vertically aligned with the source and drain regions (SOC, DRN).

In re Claim 19, Usami discloses the semiconductor structure SD of claim 11 (fig. 12), wherein the metallic conductive material (SLD1, CT) includes tungsten (W) (¶ 0070).

In re Claim 20, Usami discloses the semiconductor structure SD of claim 11 (fig. 12), wherein the dielectric liner (EST1, SP) separates the substrate SUB from the dielectric material DL1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami, as applied to claims 1 and 11 above, respectively and further in view of Lin et al. (US 2019/0067442 A1; hereinafter “Lin”).

In re claims 7 and 16, Usami discloses the semiconductor structure of claims 1 and 11 above, respectively.
Usami does not expressly disclose wherein the air gap spacers have a substantially oval-shaped configuration.
In the same field of endeavor, Lin discloses a semiconductor structure (figs. 1A-1D) wherein the air gap spacers 50 have a substantially oval-shaped configuration (fig. 1C; ¶ 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Lin with Usami and form the air gap spacers having a substantially oval-shaped configuration.
It would have been an obvious matter of design choice to employ the teachings of Lin into Usami, since such a modification would have involved a mere change in the shape of the air gap spacers. A change in shape is generally recognized as being within the level of ordinary skill in the art. 
MPEP §  2144.04 IV-B: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)


Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami, as applied to claims 1 and 11 above, respectively and further in view of Lee et al. (US 2018/0166553 A1; hereinafter “Lee”).

In re claims 10 and 18, Usami discloses the semiconductor structure of claims 1 and 11 above, respectively.
Usami discloses (fig. 12) the width W, which includes the air gap spacers AG, is not wider than 50 nm (¶ 0075). Thus, Usami discloses wherein the air gap spacers have a width less than 50 nm. 
However, Usami does not expressly disclose wherein the air gap spacers have a width of 2nm.
In the same field of endeavor, Lee discloses a semiconductor structure 200 (fig. 9) wherein the air gap spacers 250 have a width of 2 nm to 4nm (¶ 0028) which overlaps the claimed value of 2 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee with Usami because Lee teaches air gap spacer helps reducing the effective dielectric constant of material layers between the gate stack Lee).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NILUFA RAHIM/Primary Examiner, Art Unit 2893